Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In the Interest of E.N., K.N., and M.N.,                Appeal from the County Court at Law of
 Children                                                Lamar County, Texas (Tr. Ct. No. 85964).
                                                         Opinion delivered by Chief Justice Morriss,
 No. 06-18-00019-CV                                      Justice Moseley and Justice Burgess
                                                         participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of the
court below. Therefore, because the County Court at Law of Lamar County was without
jurisdiction to enter the parental-rights termination order, we vacate the order and dismiss the case.
       Payment of all costs of this appeal is waived pursuant to Section 40.062 of the Texas
Human Resources Code. See TEX. HUM. RES. CODE ANN. § 40.062 (West Supp. 2018).


                                                        RENDERED JULY 12, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk